Citation Nr: 0609070	
Decision Date: 03/29/06    Archive Date: 04/07/06	

DOCKET NO.  04-31 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
pursuant to an August 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The claims file shows that VA has sent to the veteran a 
letter dated November 16, 2004, and a notice on VA Form 29-
8717, regarding the waiver of life insurance premiums 
effective from December 20, 1990 based upon a finding of 
"total disability for insurance purposes."  In his request 
for an expedited appeal received by the RO December 5, 2005, 
the veteran attached a copy of those documents and asked the 
meaning of the correspondence.  In a letter received February 
17, 2006, the veteran wrote to this Board, asserting that he 
has never received a response to his request and asking for 
an explanation of the correspondence.  This matter is 
referred to the RO for a response.  


FINDING OF FACT

The veteran has current bilateral hearing loss disability and 
there is competent medical evidence showing it is related to 
active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).  Service connection may also be granted 
for a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

The record contains results from six tests for each of the 
veteran's ears, shown here in decibels:

RIGHT EAR
                            Active Service          Reserves                         
Post Service
HERTZ
6/12/52
9/10/53
7/10/58
9/15/88
7/12/03
11/12/0
5
250
0
0
15
45


500
0
0
10
65
70
75
1000
0
5
5
95
90
95
2000
0
0
10
120
105
105
3000


10
125
120
105
4000
0
15
30
120+
NR
105
6000


30



8000
0
0
25
110+



LEFT EAR
                           Active Service          Reserves                     
Post Service
HERTZ
6/12/52
9/10/53
7/10/58
9/15/88
7/12/03
11/12/0
5
250
0
0
10
50


500
0
5
10
60
75
75
1000
0
15
5
95
110
105
2000
0
20
5
120+
120
105
3000


0
120+
NR
105
4000
0
10
15
120+
NR
105
6000


25



8000
0
10
20
110+



The veteran's November 2005 speech recognition score for each 
ear was zero percent.  As shown in the charts above, his 
puretone threshold tests for each ear reflect severe hearing 
loss.  Under each of the hearing acuity tests, the veteran 
currently meets the criteria for hearing disability pursuant 
to 38 C.F.R. § 3.385.  Thus, the first element of service 
connection is established.

The second element of service connection is the incurrence of 
an injury or disease during service.  The veteran claims that 
during service in 1952, he was exposed to repetitive, loud 
noise when he was required to direct fire on the artillery 
range one day during Officer Candidate School.  He was not 
issued, and thus was not wearing, any protective gear for his 
ears.  He was unable to hear for three days afterward, but 
did not report the incident nor seek medical treatment.  No 
service records document that event or his inability to hear.   

A veteran may establish service connection for a disability 
not manifested during service, or within the statutory 
presumption period following service, with evidence that 
demonstrates that such disability actually resulted from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Peters v. Brown, 6 
Vet. App. 540 (1994).  The veteran's service records show 
that he was in Officer Candidate School during 1952.   The 
data from his audiological exams (set forth in the above 
tables) show that, immediately after 1952, even while still 
in active service, the veteran's hearing acuity began to 
decline.  His service records are thus consistent with his 
claim of an inservice injury.  See Peters v. Brown, supra at 
543 (relying on testimony consistent with available records 
to establish inservice injury).  

As the tables above demonstrate, the veteran's hearing acuity 
continued to decline after service.  Because his hearing was 
so poor, his employer had to provide him with special 
equipment so he could use the telephone.  He has worn hearing 
aids for more than 30 years.  During the November 2005 
audiological consult, the veteran reported his inservice 
exposure to loud noise to the audiologist.  He denied 
occupational noise exposure from telephone sales work and 
recreational activity.  The veteran also denied balance, 
pain, pressure, drainage, ear surgery, or other otological 
complaints.  The VA audiologist then opined that it is as 
likely as not that the veteran's hearing loss was due to his 
inservice noise exposure.  When evidence demonstrates a 
medical relationship between the veteran's inservice exposure 
to loud noise and his current disability, it follows 
logically that the veteran incurred an inservice injury 
sufficient to establish the second element of a service 
connection claim--an incident or injury in service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  

As for the third element--a nexus between the current 
disability and any injury in service--the record contains two 
medical opinions regarding whether a nexus exists.  As noted 
above, a VA audiologist opined in September 2005 that it is 
as least as likely as not that the veteran's hearing loss was 
due to noise exposure from military service.  An earlier VA 
audiological exam conducted in July 2003 found that it is at 
likely as not that some of the hearing loss is the result of 
military noise exposure.  The record contains no medical 
opinion that contradicts these two opinions.  The Board finds 
that entitlement to service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board is granting service connection for bilateral 
hearing loss, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).



ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


